DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (8695856).
Regarding claim 1, Nilsson discloses a dispensing device (1), comprising:
a deformable chamber (110) whose interior volume is arranged to contain a fluid (col. 11, lines 5-15), said chamber being provided with an inlet (see arrows in Fig. 1d) so that the device is arranged to conduct a fluid along a circulation path of fluid from the inlet then through the chamber and to an outlet (120; Fig. 1b),
a pressing part (100) arranged to be movable so as to modify the interior volume (Fig. 1b),
a dispensing valve (220) which, in an open state, allows a passage of fluid from the interior volume of the chamber towards outside of the device through the outlet of the chamber (Fig. 1b) and, in a closed state, does not allow the passage (Fig. 1a), wherein the pressing part is arranged to receive a pressing force (Fig. 1b), and the chamber comprises a projecting part (200) towards the outlet extending over a length of 
Regarding claim 2, the device has an elongate shape extending between two ends (Fig. 6a), and wherein the pressing part is disposed laterally between these two ends (Fig. 1a), and the outlet is disposed at one of these ends (Fig. 1b).
Regarding claim 5, the projecting part comprises at least a part (220) of the dispensing valve (Fig. 1a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Gray et al. (20150102053).
Regarding claim 3, Nilsson DIFFERS in that it does not disclose the device is equipped with an accessory having an orifice which communicates with the outlet. Attention, however, is directed to the Gray reference, which discloses a device equipped with an accessory (154) having an orifice (158) which communicates with an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Nilsson reference in view of the teachings of the Gray reference by including an accessory as claimed for the purpose of adapting the device to dispense foaming soap.
Regarding claim 4, the accessory comprises at least one of: a tip (154) and a foam member (160), - a brush, - a ball, and - a massaging element.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 7, Nilsson discloses a dispensing device, comprising: a cap (1) comprising an insertion orifice (300; col. 23, lines 6-8), wherein the cap includes a pressing part (100), a stopper (200), wherein the cap and the stopper are arranged so that the stopper is mounted in the cap in an insertion arrangement in the cap on a side of the insertion orifice (Fig. 1c), a deformable chamber (110) whose interior volume is arranged to contain a fluid, wherein said chamber is provided with an inlet (Fig. 1d) so that the device is arranged to conduct a fluid along a circulation path of fluid from the inlet then through the chamber and to an outlet (120; Fig. 1b), and the pressing part is arranged to be movable so as to modify this interior volume (Fig. 1b), a dispensing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754